MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                          Feb 20 2015, 8:17 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy J. Burns                                          Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Lyubov Gore
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kevin Watson,                                            February 20, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1408-CR-536
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Cook, Judge
                                                         Case No. 49F07-1402-CM-5423
Appellee-Plaintiff




Vaidik, Chief Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015     Page 1 of 6
                                          Case Summary
[1]   Kevin Watson was convicted of Class A misdemeanor battery after a fight with

      his half-sister. On appeal, Watson argues that the State failed to rebut his self-

      defense claim. Because we conclude that the evidence is sufficient to rebut

      Watson’s self-defense claim, we affirm.



                            Facts and Procedural History
[2]   Kevin Watson’s mother died in January 2014. Watson’s mother had another

      child, Krisheena Watts, Watson’s half-sister. Shortly after her death, Watson

      began making funeral arrangements at Indiana Funeral Care in Indianapolis.

      He did not tell Krisheena that their mother had died, nor did he tell her about

      the funeral arrangements. See Tr. p. 8, 15, 29, 99. In fact, Watson told the

      funeral-home employees that he was his mother’s only child. Id. at 14, 16-17,

      48, 52.


[3]   Krisheena eventually learned that her mother had died, and she called local

      funeral homes in an attempt to learn where her mother’s funeral would be held.

      Id. at 8-9, 29. When she learned that Watson had made funeral arrangements

      at Indiana Funeral Care, she arranged to meet with the funeral home’s director,

      Felicia Dillette. Id. at 48. Dillette called Watson and informed him that

      Krisheena had contacted her. Id. Dillette asked Watson to attend her meeting

      with Krisheena. Id. at 48-49.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015   Page 2 of 6
[4]   A number of Watson’s and Krisheena’s family members attended the meeting.

      Id. at 11, 34-35, 49. The meeting did not go well; Watson and Krisheena

      exchanged words, and Watson struck Krisheena. Watson was arrested and

      charged with Class A misdemeanor battery. See Appellant’s App. p. 12

      (charging information). Watson’s bench trial was held on June 5, 2014.


[5]   At trial, Krisheena testified about the meeting at the funeral home. She

      described Watson as “aggressive, hostile, and shocked that she found out where

      [her] mother’s remains were at.” Tr. p. 10. Krisheena described what

      happened next:

              What happened was in the room I showed them my birth certificate,
              my social security card, my identification, my father showed his
              identification and his social security card, and then Mr. Watson
              shouted, uh, “she’s my half-sister, she’s my half-sister” and I stated
              “yes, I’m your half-sister because your father f**** little girls and my
              father doesn’t,” and that’s when he struck me.


[6]   Id. at 11-12. Watson struck Krisheena with “his open hand, his palm hit [her]

      bottom jaw, clinched [her] jaw, and [she] fell out of the chair hitting . . . [her]

      right elbow.” Id. at 12.


[7]   Two witnesses—Dillette and another funeral-home employee—also testified

      that Watson struck Krisheena. See id. at 36 (Sara Thompson: “[Watson], at one

      point, [Watson], uh, pushed Krisheena.”), 41 (Felicia Dillette: “[Watson]

      pushed his sister Krisheena and she fell over . . . .”). Although Dillette and

      Thompson confirmed that Krisheena “got up in [Watson’s] face,” they testified



      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015   Page 3 of 6
       that Krisheena never touched Watson, and Watson was the aggressor. Id. at

       11-12, 36, 41, 56.


[8]    Watson claimed self-defense. He testified that Krisheena attacked him, saying

       that she “came at [him] swinging” and that he “automatically went into defense

       mode” and began “blocking her hits.” Id. at 95, 100.


[9]    At the conclusion of the evidence, the trial court stated that

               the only individual who indicated that Krisheena Watts was the initial
               aggressor was uh, Mr. Watson, the defendant. No other person that
               witness[ed] this from whatever view or angle . . . saw . . . the events
               that Mr. Watson says, this hitting and fighting and then the block[ing]
               a bunch of blows and swings. [N]one of the other State’s witnesses or
               the Defense’s witnesses saw that as a . . . fact. Um, [Krisheena] may
               have jumped up in [Watson’s] face, after hearing her testimony I
               believe that’s probably true. [B]ut the law [looks] to who is the initial
               aggressor and the criminality begins when someone lays their hands on
               another person. Words don’t justify the physical action [] and [] the
               court doesn’t find that there’s any credible evidence of self-defense
               here.


       Id. at 114-15.


[10]   The Court found Watson guilty of Class A misdemeanor battery and sentenced

       him to 365 days in the Department of Correction, with 297 days suspended and

       credit for 68 days served. Appellant’s App. p. 9 (Abstract of Judgment).


[11]   Watson now appeals.



                                  Discussion and Decision
       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015   Page 4 of 6
[12]   Watson argues that the State failed to rebut his self-defense claim. We disagree.


[13]   The standard of review for a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same as the standard for any sufficiency-of-the-

       evidence claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). We neither

       reweigh the evidence nor judge the credibility of witnesses. Id. If there is

       sufficient evidence of probative value to support the conclusion of the trier of

       fact, then the judgment will not be disturbed. Id.


[14]   A valid claim of self-defense is legal justification for an otherwise criminal

       act. Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). In order to prevail on

       his claim of self-defense, Watson had to show that he was protecting himself

       from what he “reasonably believe[d] to be the imminent use of unlawful

       force,” Ind. Code § 35-41-3-2(c), and that he was in a place where he had a right

       to be and he acted without fault. Coleman, 946 N.E.2d at 1165. Once a

       defendant claims self-defense, the State bears the burden of disproving at least

       one of these elements beyond a reasonable doubt for the defendant’s claim to

       fail. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). The State may meet this

       burden by rebutting the defense directly, by affirmatively showing the defendant

       did not act in self-defense, or by simply relying upon the sufficiency of

       its evidence in chief. Id. Whether the State has met its burden is a question of

       fact for the trier of fact. Id. Self-defense is generally unavailable to a defendant

       who is the initial aggressor. Id.; see also I.C. § 35-41-3-2(g)(3).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015   Page 5 of 6
[15]   The State disproved Watson’s self-defense claim by establishing that he was the

       initial aggressor and therefore at fault. Krisheena testified that she and Watson

       exchanged words and then he struck her. Two funeral-home employees who

       witnessed the altercation testified that Watson struck Krisheena and knocked

       her down. The funeral-home employees testified that Watson, not Krisheena,

       was the initial aggressor. Although Watson testified that Krisheena struck him

       first, see Tr. p. 115, the trial court concluded that his testimony was not credible,

       and we will not reweigh the evidence nor judge the credibility of witnesses. See

       Wilson, 770 N.E.2d at 801. We conclude that the evidence is sufficient to rebut

       Watson’s self-defense claim.


       Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-536 | February 20, 2015   Page 6 of 6